DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 08/13/21.  Accordingly, claims 1-4 and 6-26 are currently pending; and claim 5 is canceled.
REASONS FOR ALLOWANCE
Claims 1-4 and 6-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches or suggests a tunable transformer, as claimed.  Cabanillas (2006/0033587) in view of Jessie (2005/0068146) teaches the claimed tunable transformer, except at least failing to teach that in the tunable transformer, the first transformer coil is coupled to a transmitter, the second transformer coil is coupled to a load, and the first transformer coil and the second transformer coil form a matching network between the transmitter and the RF circuitry such that a signal generated via the transmitter is coupled to the RF circuitry as a transmit signal having an output power and a resonant frequency that are a result of tuning characteristics associated with the matching network.  It would not have been obvious for one skilled in the art to implement either one or combination of Cabanillas and  Jessie, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 11, none of prior art of record teaches or suggests a transmit chain, as claimed.  Cabanillas  in view of Jessie teaches the first transformer, the 
-Regarding independent claim 18, none of prior art of record teaches or suggests a wireless device, as claimed.  Cabanillas  in view of Jessie teaches the first transformer, the second transformer and the third transformer, as claimed elements included in the wireless device, except failing to teach the wireless device, as claimed, wherein the first transformer, the second transformer and the third transformer are included in a matching network of the wireless device, wherein in the wireless device, the first transformer is associated with an input port coupled to a power amplifier (PA) and the second transformer is associated with an output port coupled to a transmission line, wherein the second transformer has a plurality of taps, with different tap pairs from among the plurality of taps being configured to be coupled to the 
-Regarding independent claim 25, none of prior art of record teaches or suggests a tunable transformer, as claimed.  Cabanillas  in view of Jessie teaches the claimed tunable transformer, except at least failing to teach that in the tunable transformer, the first transformer coil is coupled to a first power amplifier, the RF circuitry coupled to the second transformer coil includes a second power amplifier, the first transformer coil and the second transformer coil form a matching network between the first power amplifier and the second first power amplifier, and the first power amplifier and the second power amplifier form part of a multi-stage amplifier.  It would not have been obvious for one skilled in the art to implement either one or combination of Cabanillas and  Jessie, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 26, none of prior art of record teaches or suggests a tunable transformer, as claimed.  Cabanillas  in view of Jessie teaches the claimed tunable transformer, except at least failing to teach that in the tunable transformer, the first transformer coil is coupled to a transmission line that is part of a receive chain, the RF circuitry coupled to the second transformer coil includes a low-noise amplifier (LNA), and the first transformer coil and the second transformer coil form a matching network between the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/PHUONG PHU/
Primary Examiner
Art Unit 2632